Citation Nr: 0907744	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO. 03-08 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for hearing loss. 

2.	Entitlement to service connection for tinnitus.  

3.	Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

4.	Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness.  

5.	Entitlement to service connection for dizziness, including 
as due to an undiagnosed illness.  

6.	Entitlement to service connection for chest pain, 
including as due to an undiagnosed illness.  

7.	Whether new and material evidence has been received to 
reopen a claim for service connection for memory loss, 
including as due to an undiagnosed illness.  

8.	Whether new and material evidence has been received to 
reopen a claim for service connection for a skin rash, 
including as due to an undiagnosed illness.  

9.	Entitlement to an initial compensable rating for the 
residuals of a fractured right fifth metacarpal.  

10.	Entitlement to an initial 
compensable rating for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 
1993.  Evidence on file suggests that he served in the 
Southwest Asia Theater of operations during the Gulf War from 
October 1990 to April 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded for a hearing by the Board in January 
2008.  Evidence was added to the file after that remand that 
was not reviewed by the RO.  At the Travel Board hearing 
before the undersigned, waiver of RO review was made.  That 
waiver is taken to include recent mail received from the 
Veteran questioning why he did not have an examination, with 
evidence that this outfit was exposed to a loud noise, 
determined to be a sonic boom and a failed scud missile 
attack.

The Veteran testified at a hearing at the RO before a Member 
of the Board in October 2008.  


FINDINGS OF FACT

1.	The regulatory criteria for hearing impairment have not 
been demonstrated.  

2.	Tinnitus was not evident during service or until many 
years thereafter and is not shown to have been caused by any 
in-service event.

3.	Chronic GERD, a diagnosed gastrointestinal disorder, was 
not evident during service or until many years thereafter and 
is not shown to have been caused by any in-service event.

4.	Dizziness due to undiagnosed illness is not currently 
demonstrated.  

5.	The Veteran had one episode of chest pain during service 
that is not shown to have been chronic in nature; chest pain 
due to undiagnosed illness is not currently demonstrated.  

6.	The Veteran currently manifests chronic fatigue that is 
not shown to be the result of any diagnosed disease or 
disability.  

7.	Service connection for memory loss and a skin rash was 
denied by the RO in an April 1999 rating action.  It was held 
that there was no evidence of memory loss and that there was 
no evidence of skin pathology in service.  The Veteran was 
notified of this action and of his appellate rights, but 
failed to file a timely appeal.

8.	Since the April 1999 decision denying service connection 
for memory loss and a skin rash, the additional evidence, not 
previously considered, is cumulative and does not relate to 
an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  

9.	The residuals of a fracture of the right fifth metacarpal 
are 5 degrees of malunion and some limitation of motion, 
without disability that approximates amputation of the 
finger.  

10.	The Veteran's allergic rhinitis is manifested by 
congestion that requires medication, without polyps, 
demonstration of 50 percent bilateral obstruction, or 
complete obstruction of one side.  


CONCLUSIONS OF LAW

1.	Hearing loss was neither incurred in nor aggravated by 
service nor may sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.	Tinnitus was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

3.	GERD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.	Chronic dizziness was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.117 (2008).

5.	Chronic chest pain was neither incurred in nor aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.117 (2008).

6.	With resolution of reasonable doubt in the appellant's 
favor, chronic fatigue was incurred as a result of service. 
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.117 (2008).

7.	The additional evidence received subsequent to the April 
1999 decision of the RO, which denied service connection for 
memory loss or a skin rash, is not new and material; thus, 
the claims for service connection for these disabilities are 
not reopened, and the April 1999 RO decision is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).

8.	The criteria for a compensable rating for the residuals of 
a fracture of the fifth metacarpal of the right hand have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Code 5230 (2008).  

9.	The criteria for a compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §4.97; Code 6522 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Id.

In VCAA letters dated in October 2001, March 2003, and 
February 2008, the RO notified the appellant of the 
information and evidence necessary to substantiate the claim, 
the information and evidence that VA would seek to provide, 
and the information and evidence the appellant was expected 
to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Furthermore, the February 2008 letter provides sufficient 
notice as to what is needed in terms of new and material 
evidence so as to satisfy the notice provisions of Kent.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In July 2006 and in the February 2008 VCAA letter, the 
Veteran was provided with all necessary notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.  In the February 2008 VCAA 
letter, the Veteran was provided all necessary notifications.  

Finally, recent mail suggests that appellant seeks a new VA 
examination.  It is determined that the evidence on file is 
sufficient to adjudicate this case.  There are current exams 
of the service connected disorders and sufficient evidence as 
to the other disorders.  There is no indication in the three 
volumes of claims folder before the Board that an examination 
would result in any change in outcome to any of the disorders 
below.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if they first 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).

The Veteran is claiming service connection for various 
disorders, some of which he attributes to undiagnosed illness 
that may be presumed by virtue of his service in the Persian 
Gulf.  The Board has reviewed the entire evidence of record, 
which includes the service treatment records, VA and private 
outpatient treatment records, the results of VA compensation 
examinations and the Veteran's testimony at a formal hearing 
before the undersigned in October 2008.  After review of the 
extensive evidence, and for the reasons set forth herein, no 
basis can be found for the establishment of service 
connection for any of these disorders, with the exception of 
fatigue.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran is claiming service connection for various 
disabilities, which he believes are the result of his service 
in the Persian Gulf during 1991.  Service connection may be 
established for a Persian Gulf Veteran who exhibits objective 
indications of chronic disability resulting from undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
not later than December 31, 2011, and which by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(1). In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.117, unlike those for "direct service connection," there is 
no requirement that there be competent evidence of a nexus 
between the claimed illness and service. Gutierrez v. 
Principi, 19 Vet. App. 1, 8-9 (2004). Further, lay persons 
are competent to report objective signs of illness. Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification. To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3). 
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the Veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. §3.317(c).

The term "Persian Gulf Veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1). The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations. 38 C.F.R. §3.317(d)(2).

The Veteran is claiming service connection for hearing loss 
and tinnitus.  It is noted that neither of these disorders is 
one of those that may be presumed by virtue of service in the 
Persian Gulf.  Service connection for impaired hearing shall 
not be established when the hearing status meets pure tone 
and speech recognition criteria.  Hearing status shall not be 
considered service connected when the thresholds for the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are 
all less than 40 decibels; thresholds for at least three of 
these frequencies are 25 decibels or less; and speech 
recognition scores used in the Maryland CNC tests are 94 
percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in 
decibels (dB)) over a range of frequencies (in Hertz (Hz); 
the threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing 
loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Review of the record shows that the Veteran has had some 
elevated decibel levels on audiometric testing, particularly 
in his left ear.  In fact, testing at the time he entered 
active duty showed an elevated level of 30 decibels at 6000 
hertz in the left ear.  None of these tests, however, show 
testing that is considered to be consistent with impaired 
hearing by VA criteria.  The most recent testing, performed 
by VA in August 2001 shows pure tone thresholds to be as 
follows:

Hertz
500
1000
2000
3000
4000
Right 
ear
10
10
10
10
15
Left ear
10
10
15
15
35

Speech recognition scores were 98 percent correct in the 
right ear and 96 percent correct in the left ear.  

Thus, while the Veteran has been diagnosed on several 
occasions as having mild sensorineural hearing loss, there is 
evidence that he had this loss at the time he entered active 
duty in 1988.  Despite the diagnosis however, the Veteran has 
not met the criteria for hearing impairment as this is 
defined as a disability by VA regulations.  As such, service 
connection is not warranted.  No further examination is 
limited and noise exposure does not matter when there it no 
showing of the disability as defined.

The Veteran is also claiming service connection for tinnitus.  
Review of the service treatment records shows no complaints 
of tinnitus while the Veteran was on active duty and, other 
than the Veteran's own statements, there is no medical 
opinion that establishes a nexus between tinnitus and any 
event during service, including exposure to gunfire in 
combat.  Absent a medical nexus opinion, there is no basis to 
establish service connection and the claim must be denied.  

Service connection is claimed for gastroesophageal reflux 
disease (GERD).  As noted, gastrointestinal signs or symptoms 
may be presumed as service connected if they are shown to be 
the result of an undiagnosed illness.  Otherwise, the 
gastrointestinal disorder must be demonstrated in service or 
shown to be related to service by medical evidence.  In this 
case, the Veteran does not have a gastrointestinal disorder 
due to undiagnosed illness.  Private treatment records show 
that the Veteran was diagnosed with reflux esophagitis in 
1999 and that he received treatment for this disorder.  This 
is a diagnosed disorder so that the presumption does not 
apply.  Service treatment records show that he was treated 
for gastroenteritis, which was deemed as acute, on several 
occasions during service, but there is no indication that he 
was ever treated for GERD.  He was afforded a 
gastrointestinal examination by VA in February 1998 at which 
time it was the examiners opinion that the Veteran had 
probably experienced an infectious diarrhea during service, 
but that this had diminished to the point where it was now 
inconsequential.  The Veteran's condition did not suggest the 
presence of any systemic gastrointestinal disease.  VA 
outpatient treatment records show that he was treated for 
GERD during 2003.  

As there is no demonstration that the Veteran has GERD that 
may be related to the acute episodes of gastroenteritis in 
service, and because the Veteran had a diagnosed 
gastrointestinal disorder, service connection on a direct or 
presumptive basis must be denied.  

The Veteran claims service connection for fatigue, dizziness, 
and chest pain that he believes are related to his service in 
the Persian Gulf.  It is noted that review of the service 
treatment records does show that he had complaints of chest 
pain and fatigue in 1989, but that no chronic disability was 
diagnosed at that time.  Rather, the assessment was 
costochondritis, which was not further demonstrated while the 
Veteran was on active duty.  At the time of an examination 
for Veteran's returning from the Persian Gulf, conducted by 
VA in January 1998, the Veteran had no complaints of fatigue, 
vertigo, or chest pain.  He was evaluated by VA in July 2002 
for possible chronic fatigue syndrome, a disorder for which 
service connection can be presumptively service connected in 
Veterans of the Persian Gulf.  After review of the record and 
examination of the Veteran, the diagnosis was that there were 
insufficient criteria for a diagnosis of chronic fatigue 
syndrome, but that the Veteran had a depression disorder with 
decreased motivation symptoms.  The examiner went on to state 
that there was no diagnostic or clinical evidence of 
hyperglycemia, anemia, or hypothyroidism that would account 
for the Veteran's fatigue.  VA outpatient treatment records, 
dated through December 2003, show no complaint or 
manifestations of chest pain or dizziness, but that the 
Veteran continues to have complaints of chronic fatigue.  

The Veteran had no complaints of dizziness during service and 
he has not been assessed as having any disability manifested 
by dizziness subsequent to active duty.  While he had one 
episode of chest pain during service, this was found to be 
due to costochondritis that is not shown to have returned 
since the single episode.  As such, there is no basis for 
service connection for dizziness or chest pain disorders.  On 
the other hand, recent treatment records show that the 
Veteran has chronic fatigue symptoms that are not shown to be 
due to a diagnosed illness.  He does not meet the criteria 
for chronic fatigue syndrome, but the fatigue is not shown to 
be due to any other diagnosed illness.  As he has been 
assessed as having chronic fatigue can not be attributed to a 
diagnosed disability, this manifestation meets the criteria 
for fatigue due to undiagnosed illness.  As the Veteran 
served in the Persian Gulf while on active duty, he is 
entitled to presumptive service connection for this disorder.  

Service connection for memory loss and a skin rash were 
previously denied by the RO in an April 1999 rating decision.  
The Veteran did not appeal this determination.  In such 
cases, it must first be determined whether or not new and 
material evidence has been submitted such that the claim may 
now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Review of the evidence of record prior to the April 1999 
rating decision that denied service connection for memory 
loss and a skin disorder included the service treatment 
records that showed no complaint or manifestation of a 
disability manifested by memory loss, but did include 
complaints of a skin disorder while the Veteran was on active 
duty.  Following service, the Veteran had complaints of 
memory loss, but no findings consistent with this symptom 
were demonstrated in the medical evidence of record.  The 
Veteran was afforded a dermatologic examination by VA in 
April 1998, at which time his skin was found to be normal, 
with no abnormality.  

Review of the evidence that has been made a part of the 
record since the April 1999 rating decision continues to show 
no documentation that the Veteran has a chronic skin disorder 
or disability manifested by memory loss.  While private 
treatment records show complaints of dermatitis in 1999, 
there are no findings that this is chronic in nature or that 
it is related in any way with the Veteran's period of active 
duty.  As such, no new evidence regarding a disability 
manifested by memory loss has been received  and the evidence 
received regarding any skin disorder is not deemed to be 
material.  Cox v. Brown, 5 Vet. App. 95 (1993).  It is noted 
that the Veteran testified at a hearing on appeal and gave 
sworn testimony to the effect that he believes that there is 
a relationship between service and his claimed disabilities. 
He is, however, a layman, and, as such, is not competent to 
give an opinion requiring medical knowledge such as involved 
in making diagnoses or explaining the etiology of a 
condition.  Such testimony in and of itself is not sufficient 
to reopen a previously denied claim for service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).  

Under these circumstances, as new and material evidence has 
not been submitted, the applications to reopen the claims for 
service connection for memory loss and a skin rash are 
denied.  

The present appeal involves the Veteran's claim that the 
severity of his service-connected allergic rhinitis and the 
residuals of a fracture of the 5th metacarpal of the right 
hand warrant a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim. Fenderson v. West, 12 Vet. App. 119 
(1999). Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified. Hart v. 
Mansfield, 12 Vet. App. 505 (2007).

Service connection for a fracture of the Veteran's right 
fifth metatarsal (the little finger) was granted by rating 
decision of the RO dated in April 2002.  The Veteran appealed 
the noncompensable evaluation that was assigned.  For 
ankylosis at a favorable or unfavorable angle of the ring or 
little finger of either hand, a noncompensable evaluation is 
warranted.  38 C.F.R. § 4.71a, Code 5227.  A noncompensable 
evaluation is also warranted for limitation of motion of the 
ring or little finger of either hand.  38 C.F.R. § 4.71a, 
Code 5230.  For a 10 percent evaluation involving the little 
finger of either hand, amputation, without metacarpal 
resection at the proximal interphalangeal joint or proximal 
thereto would need to be demonstrated.  38 C.F.R. § 4.71a, 
Code 5156.  

The Veteran's right hand has been evaluated by VA on two 
occasions, in August 2001 and February 2008.  During the 
former examination, it was noted that the Veteran was right 
handed.  Examination of the right hand showed a slight 
depression of the knuckle in the ray of the fifth digit, with 
no swelling or fixed deformity.  Active range of motion was 
full at the MCP, PIP and DIP joints.  Grip strength was 5/5.  
The diagnosis was right fifth metacarpal fracture, with 5 
degrees of slight malunion, with residual pain, but no 
evidence of fatigability.  On examination in 2008, there was 
some worsening of the disorder, with some limitation in  the 
range of motion of the little finger of the hand, with some 
evidence of pain after repetitive use.  There is no 
indication; however, that the disability approaches that of 
amputation of the little finger itself.  In fact, X-ray 
studies of the hand were normal.  Under these circumstances, 
there is no basis to award a compensable evaluation for the 
residuals of a right little finger fracture and the claim 
must be denied.  

The Veteran is also claiming an increased rating for allergic 
rhinitis.  Service connection for this disorder was awarded 
by rating decision dated in October 2004.  

For allergic or vasomotor rhinitis, with polyps, a 30 percent 
rating is warranted; without polyps, but with greater than 50 
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, a 10 percent rating is 
warranted.  38 C.F.R. §4.97; Code 6522.  

An examination was conducted by VA in April 2006.  At that 
time, the Veteran complained of chronic rhinitis, with nasal 
congestion and blockage in both turbinates.  He currently 
used Claritin D and Rhinocort for treatment and had 
previously used saline nasal sprays.  Examination showed 
moderate inflammation of the mucosa in both nostrils, with no 
nasal discharge, no nasal polyps and no turbinate structure 
obstruction.  A left nasal septum deviation was noted.  The 
pertinent diagnosis was allergic rhinitis.  

An examination was conducted by VA in February 2008.  At that 
time, it was noted that the Veteran continued to take 
Claritin D to limit his nasal congestion.  He stated that he 
had constant breathing difficulty despite the medication.  On 
examination, there were no nasal polyps and no permanent 
hypertrophy of the turbinates.  X-ray studies of the nasal 
bones and paranasal sinuses were normal.  The diagnosis was 
chronic allergic rhinitis, with no significant effects on 
occupation or usual daily activities.  

The Veteran's allergic rhinitis is not shown to obstruct his 
breathing to the required degree to meet the criteria for a 
10 percent rating.  In other words, he does not have complete 
obstruction on one side or bilateral 50 percent obstruction.  
In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
no-percent evaluation, a no-percent evaluation will be 
assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  Under these circumstances, the claim for 
an increased rating for allergic rhinitis must be denied.  




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied.  

Service connection for gastroesophageal reflux disease (GERD) 
is denied.  

Service connection for dizziness, including as due to an 
undiagnosed illness, is denied.  

Service connection for chest pain, including as due to an 
undiagnosed illness, is denied.   

Service connection for fatigue, including as due to an 
undiagnosed illness, is granted.  

The application to reopen a claim for service connection for 
memory loss, including as due to an undiagnosed illness, is 
denied.  

The application to reopen a claim for service connection for 
a skin rash, including as due to an undiagnosed illness, is 
denied.  

An initial compensable rating for the residuals of a 
fractured right fifth metacarpal is denied.  

An initial compensable rating for allergic rhinitis is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


